AFFIRMED as MODIFIED and Opinion Filed October 3, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00687-CR

                   CHRISTOPHER MICHAEL DUCHARME, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80054-2018

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                  Opinion by Justice Reichek
       Christopher Michael Ducharme was charged in a three-count indictment with sexual

assault of a child (counts I and II) and indecency with a child (count III). Appellant pleaded not

guilty. After hearing the evidence, a jury convicted appellant on all charges and assessed

punishment at five years in prison on counts I and II. As to count III, the jury assessed a sentence

of five years in prison and a $10,000 fine but recommended appellant be placed on community

supervision. The trial court followed the recommendation and placed appellant on probation for

eight years on the indecency charge.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,
there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). This Court

mailed a copy of the brief to appellant and notified him of his right to file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 31921 (Tex. Crim. App. 2014) (noting appellant has right to file

pro se response to Anders brief filed by counsel). No response was filed.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       Counsel pointed out in her brief that although not an arguable issue, the trial court’s

judgment incorrectly reflects a $10,000 fine was imposed on the two sexual assault convictions,

counts I and II. The record, however, shows that the jury did not impose a fine on these counts.

Accordingly, on our own motion, we modify the trial court’s judgment on counts I and II to delete

the $10,000 fine. See TEX. R. APP. P. 43.2(b); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.

App.—Dallas 1991, pet. ref’d).

       We affirm the trial court’s judgment on counts I and II as modified. We affirm the trial

court’s judgment on count III.




                                                  /Amanda L. Reichek/
                                                  AMANDA L. REICHEK
                                                  JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
180687F.U05

                                                –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 CHRISTOPHER MICHAEL                                  On Appeal from the 199th Judicial District
 DUCHARME, Appellant                                  Court, Collin County, Texas
                                                      Trial Court Cause No. 199-80054-2018.
 No. 05-18-00687-CR          V.                       Opinion delivered by Justice Reichek;
                                                      Justices Pedersen, III and Carlyle
 THE STATE OF TEXAS, Appellee                         participating.

        Based on the Court’s opinion of this date, the judgment of the trial court as to Counts I
and II is MODIFIED as follows:

       To delete the fine of $10,000.

       As MODIFIED, the judgment as to Counts I and II is AFFIRMED.

       The judgment as to Count I is AFFIRMED.


Judgment entered October 3, 2019




                                                –3–